—Appeal by the People from an order of the Supreme Court, Suffolk County (Rohl, J.), dated December 22, 1995, which granted, without a hearing, the defendant’s motion pursuant to CPL 210.40 to dismiss the indictment in the interest of justice.
Ordered that the order is reversed, on the law and as a matter of discretion, the motion is denied, the indictment is reinstated, and the matter is remitted to the Supreme Court, Suffolk County, for further proceedings on the indictment.
*630The defendant’s assertions of the defense of agency and the affirmative defense of entrapment, and evidence that he suffers from an attention deficient disorder which causes him academic and vocational difficulties, did not justify dismissal of the indictment in the interest of justice (see, People v Hudson, 217 AD2d 53; People v Harmon, 181 AD2d 34; People v Thomas, 108 AD2d 884; People v Schlessel, 104 AD2d 501; People v Lit-man, 99 AD2d 573). Copertino, J. P., Sullivan, Friedmann and Goldstein, JJ., concur.